Citation Nr: 0944777	
Decision Date: 11/24/09    Archive Date: 12/04/09

DOCKET NO.  05-13 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for pericarditis.

2.  Entitlement to service connection for eczema of the feet. 

3.  Entitlement to an initial compensable evaluation of 
mallet finger, fourth finger of right hand.

4.  Entitlement to an initial compensable evaluation of left 
thigh scar.

5.  Entitlement to an initial evaluation in excess of 30 
percent for ion channel disorder manifested by myopathy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1984 to 
July 2003.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a May 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Reno, Nevada.

In May 2006, the Veteran testified at a hearing before the 
undersigned Veteran's Law Judge at the local regional office.

The Board remanded this case in March 2007 for additional 
development.  The appeal has been returned to the Board for 
further appellate action.  

The Veteran's claims file contains multiple notations that 
the Veteran is unemployable.  Most recently, the Veteran's VA 
physician submitted a statement attesting to this in February 
2009, potentially raising the issue of the Veteran's 
entitlement to a total disability rating based on individual 
unemployability (TDIU). The record does not indicate that the 
RO has previously considered that issue. Accordingly, the 
February 2009 VA physician's letter and the totality of the 
claims file regarding the Veteran's unemployability is 
REFERRED to the RO for appropriate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran submitted to the AMC, without waiver of 
consideration by the agency of original jurisdiction (AOJ), a 
February 2009 letter from his VA treating physician 
discussing the Veteran's unemployability, a July 2009 letter 
from the Nevada Department of Motor Vehicles asking him to 
voluntary surrender his driver's license and a July 2009 
letter from the Social Security Administration (SSA), 
granting him disability benefits.  The AMC did not issue a 
supplemental statement of the case addressing this evidence.  
As the Veteran has not waived AOJ consideration of this 
evidence, the AOJ should review and consider this evidence 
and issue a supplemental statement of the case.  See 38 
C.F.R. §§ 19.29, 19.31, 20.1304(c) (2009).

The Board also finds that there is a further VA duty to 
assist the Veteran in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  

The Court of Appeals for Veterans Claims has long held that 
the duty to assist includes requesting information and 
records from the SSA which were relied upon in any disability 
determination.  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996) 
(VA is required to obtain evidence from the Social Security 
Administration, including decisions by the administrative law 
judge, and give the evidence appropriate consideration and 
weight); see also 38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 
3.159(c)(2).  

The Board notes that the July 2009 letter from the Social 
Security Administration (SSA) shows the Veteran was granted 
disability benefits beginning in February 2009.  There is no 
indication in the claims file that the records associated 
with the SSA disability application were requested or any 
effort was made to obtain them.  The application and 
associated records may bear directly upon the issues 
currently before the Board and must be obtained.

The RO should therefore contact the Social Security 
Administration and take all necessary attempts to obtain all 
records related to the Veteran's application for Social 
Security Administration disability benefits or any award of 
benefits related thereto.  38 C.F.R. § 3.159; see also 38 
C.F.R. § 3.159(c)(2) (when attempting to obtain records in 
the custody of a Federal department or agency, including the 
Social Security Administration, VA must make as many requests 
as are necessary to obtain relevant records; VA will end its 
efforts to obtain records from a Federal department or agency 
only if VA concludes that the records sought do not exist or 
that further efforts to obtain those records would be 
futile).

Accordingly, the case is REMANDED for the following action:

1.  The RO should request, directly from 
the SSA, complete copies of any disability 
determination(s) it has made concerning 
the Veteran, as well as copies of the 
medical records that served as the basis 
for any such decision(s).  All attempts to 
fulfill this development must be 
documented in the claims file.  If the 
search for any such records yields 
negative results, that fact should be 
clearly noted, with the RO either 
documenting for the file that such records 
do not exist or that further efforts to 
obtain them would be futile, and the 
Veteran should be informed in writing.

2. After completion of the foregoing and 
after undertaking any further development 
deemed warranted by the record, 
readjudicate the claim and issue a 
supplemental statement of the case that 
includes all evidence submitted since the 
November 2008 statement of the case, 
including the evidence submitted to the 
AMC by the appellant in 2009.  The RO is 
reminded to again consider the provisions 
of the 38 C.F.R. § 3.321(b)(1) in light of 
the newly received evidence and any SSA 
records received.  Then afford the Veteran 
the requisite opportunity to respond 
before the claims folder is returned to 
the Board for further appellate action.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


